Citation Nr: 0311169	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  00-18 689A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for additional 
disabilities as a result of intracranial surgery for 
treatment of a left internal carotid artery cavernous sinus 
fistula and left superficial temporal to middle cerebral 
artery bypass anastomosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his brother






ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The RO denied entitlement to compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 for left cerebral 
hemisphere ischemia, status post entrapment for left internal 
carotid artery cavernous sinus fistula with right 
hemiparesis.  The veteran's claim for benefits under 38 
U.S.C.A. § 1151 was received in August 1998.

Jurisdiction of the veteran's claim has been assumed by the 
RO in Waco, Texas.

In April 2000 the veteran and his brother attended a hearing 
before a Decision Review Officer at the RO, a transcript of 
which has been associated with the claims file.

In September 2001, the veteran and his brother, attended a 
video conference hearing before the undersigned Veterans Law 
Judge.  The veteran's brother provided oral testimony on his 
behalf.  A transcript has been associated with the claims 
file.

This case was previously before the Board in November 2001.  
The Board found, based upon a review of the evidence of 
record, that the matter on appeal was more appropriately 
characterized as provided on the title page of this decision.


The Board noted this change does not represent a substantive 
change but rather clarified the adjudicated issue for 
appellate review.  The case was remanded to the RO for 
additional development including a special VA examination 
with competent medical opinion regarding the issue on appeal 
and adjudication of the clarified issue on appeal.  

The RO most recently affirmed the determination previously 
entered in January 2003.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

Competent medical evidence fails to demonstrate additional 
disabilities as the result of intracranial surgery for 
treatment of a left internal carotid artery cavernous sinus 
fistula and left superficial temporal to middle cerebral 
artery bypass anastomosis as a consequence of carelessness, 
negligence, lack of proper skill, error in judgment or 
similar fault on the part of VA in furnishing care, or an 
event not reasonably be foreseeable.


CONCLUSION OF LAW

The criteria for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for additional disabilities 
as a result of intracranial surgery for treatment of a left 
internal carotid artery cavernous sinus fistula and left 
superficial temporal to middle cerebral artery bypass 
anastomosis have not been met.  38 U.S.C.A. §§ 1151, 5107 
(West 2002); 38 C.F.R. § 3.358 (2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran sought treatment at a VA medical facility in 
August 1990, approximately 3 weeks after sustaining 
craniofacial trauma when he fell from a horse.  He reported 
he had experienced symptoms including constant headache, 
gradual development of diplopia, left audible bruit, 
progressive left eye proptosis, and some left cheek numbness.  
The diagnoses included left carotid-cavernous fistula.

VA hospital records show that on August 19, 1990, the veteran 
signed a Standard Form 522 indicating he had been informed of 
the risks and benefits of treatment and wished to proceed.  
An informed consent form dated August 19, 1990, noted 
relevant aspects of the proposed treatment had been discussed 
with him, including bleeding, infection, stroke, loss of 
speech, right-sided paralysis, coma, risks of anesthesia, and 
persistence of double vision.  The physician noted the 
veteran had consented freely to the procedure/treatment.

An August 20, 1990, operation report shows the veteran 
underwent left pterional craniotomy and entrapment of a left 
carotid-cavernous sinus fistula.  It was noted there were no 
apparent complications with the procedure, and that he was 
transferred to the surgical intensive care unit in stable 
condition.

An August 21, 1990, operation report noted that immediately 
after the August 20th procedure, the veteran had been moving 
all 4 extremities equally, had been following commands, and 
had been speaking, but that after approximately 3 hours, he 
became aphasic and hemiparetic.  It was noted that a 
presumptive diagnosis of left hemisphere ischemia had been 
provided, and that he underwent an emergent left superficial 
temporal to middle cerebral artery bypass anastomosis.  The 
report also noted there were no apparent complications with 
this procedure and that he was transferred to the surgical 
intensive care unit in stable condition.

An informed consent form dated August 21, 1990, noted 
relevant aspects of proposed treatment had been discussed, 
including bleeding, infection, stroke, failure of operation, 
and risks of anesthesia, and that consent had been obtained 
from the veteran's brother.

Records show the veteran underwent left internal carotid 
bypass and harvest of a section of the left greater saphenous 
vein on August 23, 1990.  An operation report noted there 
were no apparent complications.

The veteran's discharge summary noted he had been admitted on 
August 16, 1990, and discharged on September 21, 1990.  The 
diagnoses included carotid cavernous sinus fistula, diabetes 
insipidus, left middle cerebral artery infarct, head injury, 
aphasia, and hemiparesis.

VA neurological examination in February 1992 noted diagnoses 
including head injury with residual right hemiparesis and 
expressive aphasia.

In correspondence dated in August 1998 the veteran, in 
essence, requested entitlement to compensation pursuant to 
section 1151 because it was his belief he had developed 
additional disabilities as a result of his brain having been 
deprived of oxygen during a medical procedure at the Audie 
Murphy VA Medical Center (MC) in San Antonio, Texas.  He also 
requested that his treatment records from that facility and 
from his private physician be obtained.  He provided signed 
VA Forms 21-4142 indicating pertinent treatment records were 
maintained at the Audie Murphy VAMC and at a private 
physician's office in LaGrange, Texas.

A March 1999 VA memorandum noted all of the veteran's VA 
treatment records as of that date had been submitted to the 
Houston RO.

In April 2000 the veteran and his brother attended a hearing 
before a Decision Review Officer at the RO.  A transcript of 
the testimony provided at the time has been associated with 
the claims file.  It was the veteran's belief that VA surgery 
and other provided treatment had caused him to develop 
additional disabilities.

VA neurological examination in September 2000 noted diagnoses 
including intracranial surgery for treatment of a left 
internal carotid artery cavernous sinus fistula, and left 
superficial temporal to middle cerebral artery bypass 
anastomosis.

In a December 2000 addendum to that report, the examiner 
noted that there was no definite evidence that the veteran 
had developed additional disabilities as a result of any type 
of negligence or error in judgment by VA.

In September 2001, the veteran and his brother attended a 
video-conference hearing at the RO before the undersigned 
Veterans Law Judge sitting in Washington, DC.  The veteran's 
brother, RM, testified on his behalf.  RM testified that the 
veteran had sustained head trauma as a result of a fall from 
a horse in July 1990, and had sought treatment for his 
injuries at a VA Medical Center (MC) where he underwent a 
surgical procedure.  It was argued that the surgical 
procedure and related treatment resulted in additional 
disability for which 1151 benefits were warranted.  

A July 2002 VA neurology examination report shows the 
examiner had reviewed the veteran's claims file.  It was 
noted that he had fallen off a horse in 1990 and had struck 
his face and forehead.  Over the next few weeks, he developed 
involvement of his left eye movements with the third nerve 
and sixth nerve paralysis with facial numbness.  

It was noted that the diagnosis was made on clinical grounds 
that this was a carotid-cavernous sinus fistula based on 
angiography testing which also indicated there was adequate 
cross-circulation from the right side.  Accordingly, the 
veteran underwent surgery to repair the fistula and initially 
seemed to move to the right side adequately, but after 
several hours was noted to be hemiparetic.  There followed a 
return to the operating room and further operative treatment, 
including an external-to-internal carotid bypass.  A 
computerized tomography (CT) in 1990 following surgery 
revealed an infarct in the left anterior and middle cerebral 
artery territory.  The examiner noted that the veteran was 
left with aphasia and right hemiparesis.  These deficits had 
persisted since 1990.  
On physical examination the veteran was unable to provide 
much history.  He was accompanied by relatives.  He was able 
to obey simple commands.  He was able to say single words and 
name objects correctly.  He had severe expressive aphasia and 
some degree of receptive aphasia.  He had right facial 
weakness with right arm and leg weakness.  He had hyper-
reflex on the right.  The examining neurologist opined that 
with certainty the veteran's deficits were the result of the 
operation, but only a neurosurgeon or vascular surgeon would 
be able to say with certainty whether any fault in technique 
or judgment was involved in the onset of deficit.  

A December 2002 opinion from a VA general and vascular 
surgeon regarding the issue on appeal shows the medical 
specialist had reviewed the voluminous claims file in detail.  
He essentially reported that an undesirable result did occur, 
but that nothing in the record anywhere suggested that the 
cause was related to any carelessness, negligence, lack of 
proper skill or an error in judgment or similar instance of 
fault on the part of VA in furnishing (or failing to furnish) 
the hospital care, medical, surgical, treatment, examination 
or an event not reasonably foreseeable.  

The medical specialist stated that the veteran sustained 
additional disabilities that probably were not the result of 
VA infra cranial surgery.  It was noted that the VA infra 
cranial surgery was clearly indicated by medical experience 
and principles of standards of care.  In order to assure that 
viability could be maintained by cross circulation, 
appropriate testing was carried out and fully documented 
preoperatively and before the decision was made to proceed 
with the entrapment of the internal carotid artery.  

The medical specialist noted that subsequent studies clearly 
indicated that the superficial temporal to middle cerebral 
artery bypass remained open, albeit a very small caliber of 
arterial supply.  It was noted that apparently after 
extensive consultation the surgeons determined that following 
the initial operation on August 20, 1990, a larger conduit 
was felt appropriate to provide a greater chance for 
preservation of the dominant left cerebral hemisphere.  

That was the reason for the operation on August 23, 1990, in 
which a segment of the left saphenous vein was placed as a 
graft between the extra cranial and the intra cranial 
internal carotid artery, bypassing the cavernous sinus and 
the area of previous entrapment.  

The medical specialist opined that the resulting additional 
disability was not caused by VA treatment or lack of 
treatment.  He noted, on the contrary, the treatment was 
designed and properly planned to minimize risks.  The medical 
specialist opined that the additional disability was not 
proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment or similar instance of fault 
on the part of VA in furnishing or failing to furnish 
hospital medical or surgical treatment or examination.  

It was noted that the veteran had a terrible fall and 
suffered fractures of the bony left ocular orbit, the ethmoid 
sinuses with some extension of the ethmoid air into the 
surrounding soft tissues, interstitial emphysema as described 
in the scan dated August 15, 1990, and fracture of the 
orbital sphenoid.  Initially, cerebral spinal fluid escaped 
into the nose and was recorded in one of the earliest of the 
several examination records.  All of these represented major 
problems with potential complications.  Several studies were 
performed.  

The veteran developed a right hemiparesis approximately three 
hours following the entrapment procedure dictating a need for 
additional relief and developed a right hemiparesis after 
which he gained significant use of the right lower extremity, 
but progress in improvement in the right upper extremity 
having lagged behind was entirely consistent with repeated 
experience in this field when there was vascular compromise 
of a cerebral hemisphere.  

It was noted that the fact that the veteran made improvement, 
which was clearly recorded in numerous documents in the 
record, was evidence that the efforts were not unavailing, 
but that they did indeed provide ultimate protection 
improving the chances for progressive recovery.  

Criteria

The statutory criteria applicable to claims for benefits 
under the provisions of 38 U.S.C.A. § 1151, underwent a 
significant revision effective October 1, 1997, for claims 
filed on or after that date.  The veteran's request for 
benefits under 38 U.S.C.A. § § 1151 was filed in August 1998; 
thus, this claim must be decided under the current, post-
October 1, 1997, version of 38 U.S.C.A. § 1151.  VAOPGCPREC 
40-97.

The provisions of 38 U.S.C.A. § 1151 (West 2002) provide, in 
pertinent part, that:

(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and-(1) the disability or death was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a Department employee or in a 
Department facility as defined in section 1701(3)(A) of this 
title, 
and the proximate cause of the disability or death was--(A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or  (B) an event not 
reasonably foreseeable;

38 U.S.C.A. § 1151 (West Supp. 2002).

Thus, under the new law, a claim for benefits under the 
provisions of 38 U.S.C.A.  
§ 1151 must be supported by medical evidence of additional 
disability from VA 
hospitalization, or medical or surgical treatment, the 
results of which were not reasonably foreseeable.  In the 
alternative, it must be shown that there is additional 
disability due to VA treatment that was careless, negligent, 
or otherwise administered in some degree of error as set 
forth above.
When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002). 
Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United State Court of Appeals for Veterans Claims (CAVC) 
in Morton v. West, 12 Vet. App. 477 (1999) withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Nothing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured as 
described in section 5108 of this title.

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified as 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  
Id.

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met to the extent 
necessary under the new law. 

During the course of the appeal the veteran and his brother 
attended a hearing before a Decision Review Officer at the 
RO, and a video conference hearing before the undersigned in 
September 2001.  The hearing transcripts are on file.  

Moreover, the issue on appeal was remanded by the Board in 
November 2001, for additional development of the record to 
include a special examination with medical opinion regarding 
the veteran's claim for 38 U.S.C.A. § 1151 benefits.  

The record presently consists of private and VA medical 
records with special neurologic and vascular surgery 
examination reports with pertinent medical opinions.  The 
extensive record provides a complete basis for determining 
the issue on appeal.  

In January 2002 the RO sent a specific VCAA notice to the 
veteran.  This notice advised him to submit additional 
evidence in support of his claim.  It advised him that he 
could submit it himself or sufficiently identify such 
evidence and complete a VA Form 21-4142 so that VA could 
obtain it for him.  Such notice sufficiently placed him on 
notice of what evidence could be obtained by whom and advised 
him of his responsibilities if he wanted such evidence to be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In a January 2003 supplemental statement of the case the RO 
provided the veteran with the provisions of the VCAA, and 
made it clear that his claim had been considered under this 
new law.

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to his claim is required with the duty to assist under both 
the former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); 38 U.S.C.A. §§ 5103 and 5103A (West Supp. 2002)), 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (38 C.F.R. § 3.159).

In sum, the RO has been afforded the opportunity to apply the 
VCAA pursuant to the new implementing regulations and the 
CAVC's recent interpretations of the law.  There is no useful 
purpose in remanding the issue decided below.   

Accordingly, the Board finds that the veteran is not 
prejudiced by the Board entering a decision at this time 
since the RO initially considered VCAA in connection with the 
veteran's claim.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, no further 
assistance is required to comply with the duty to assist as 
mandated under the VCAA of 2000. 


38 U.S.C.A. § 1151

The veteran's claim for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 was filed in August 1998.  
Accordingly, the criteria applicable to the veteran's case 
are those made effective October 1, 1997.  VAOPGCPREC 40-97.

On October 1, 1997, the provisions of 38 U.S.C.A. § 1151 were 
amended to include the requirement of fault, requiring that 
additional disability be the result of carelessness, 
negligence, lack of proper skill, error in judgment or 
similar fault on the part of VA in furnishing care, or that 
an event not reasonably be foreseeable.

The veteran seeks compensation benefits for additional 
disabilities claimed as a result of intracranial surgery for 
treatment of a left internal carotid artery cavernous sinus 
fistula and left superficial temporal to middle cerebral 
artery bypass anastomosis performed in August 1990 by VA. 

The record shows that following a comprehensive review of the 
claims file and special VA examination in December 2002, a VA 
general and vascular surgeon opined that an undesirable 
result did occur from the August 1990 operation, but that 
nothing in the record anywhere suggested that the cause of 
additional disability was related to any carelessness, 
negligence, lack of proper skill or an error in judgment or 
similar instance of fault on the part of VA in furnishing (or 
failing to furnish) the hospital care, medical, surgical, 
treatment or examination or an event not reasonably 
foreseeable.  
Importantly, there is no medical opinion of record in this 
case which indicates that the veteran developed additional 
disability as a result of intracranial surgery for treatment 
of a left internal carotid artery cavernous sinus fistula and 
left superficial temporal to middle cerebral artery bypass 
anastomosis resulting from carelessness, negligence, lack of 
proper skill, error in judgment or similar fault by VA, or 
that there transpired an event not reasonably foreseeable.  

The Board notes that the veteran is competent to report that 
on which he has personal knowledge, that is what comes to him 
through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  

However, as a layperson, the veteran is not competent to 
provide the required nexus evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) and Grottveit v. Brown, 5 
Vet. App. 91 (1993).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

Since the veteran has not submitted medical, or otherwise 
competent evidence showing that he developed additional 
disabilities as a result of carelessness, negligence, lack of 
proper skill, error in judgment or similar instance of fault 
on the part of the VA in furnishing him treatment; or that 
the genitourinary disability was an event not reasonably 
foreseeable, there exists no probative, competent basis upon 
which to predicate a grant of the benefit sought on appeal.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for additional disability as a result of 
intracranial surgery for treatment of a left internal carotid 
artery cavernous sinus fistula and left superficial temporal 
to middle cerebral artery bypass anastomosis.  Gilbert, 1 
Vet. App. at 53.


ORDER

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A § 1151 for additional disabilities 
as a result of intracranial surgery for treatment of a left 
internal carotid artery cavernous sinus fistula and left 
superficial temporal to middle cerebral artery bypass 
anastomosis is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

